— Decree so far as appealed from affirmed, without costs of this appeal to any party. Memorandum: While it is trae that a trustee owes no duty beyond administering the trust estate with the same skill and prudence that a careful business man would apply to his own affairs under like circumstances (King v. Talbot, 40 N. Y. 76), and while a trustee is not charged with the duty of being a prophet of future events (Matter of Clark, 257 N. Y. 132), still a careful study of the record reveals that the surrogate’s findings are supported by the evidence, and we fail to find any material errors in the record. All concur. (The portion of the decree appealed from sustains objections to the accounts of the executrix *989and surcharges the estate of C. Ernest E. Reynolds with the amount of a mortgage held to be dissipated and with the amount of taxes paid on the property covered by the mortgage.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.